ilf..   3C91




                        qin1c.n tk. 2-561
                         f!: .tcthcr    the L~rIa:.:urc    ms
                        nuthCrlty tl linlt     'A6 nu!cb:.r -.f
                        ~iployeae th?t the rt2t.a Eocrd of
                        :duo*tion ray .;lre I:: CA: ywc!i~+
                        130 2-.-i dlstr15utI.x   of t;xtb::ck".




              "Cnncadi~~ thct the Lc.cIalatur6 by :.rt-
      ir.le 3. Section Lb, of fhe Conetltctlon,              h*.s
      the outhrrlty       to provldo by law for the cm-
      pansstlon CT all officers,           serva::tC, afosts
      and public csntractcra,         v:h::ch lncluze th6 en-
      gioyeee 0r the 9tate zoard of Lducrtlcn,
     would tho Lcglalaturs         have authority to 1Izlt
      th6 umber Cf OnIplOye65 that tb.6 &aLC bcC~'d
      Of :Jlllc!ltIcn 'l!y, tire   in the Curchas!w         .wld
      Clatrlbutlrn       cf tnxtEcok65       In other ~ordo.
      if tt.3 nmbcr of tmuloyees provided for Is
     ,tha ;-rcswt eFprOprI¶tICn bill            c5: the ?'..te
     Xo~rzl fir Erhcstlbn !? lnaufflclszt             for the
      rurchcaIn(:     md Elotrlbut:o::       >I tf%%t+"Ok.?,
      the,, xculd the Ztete I'oard of ::CuC.?-.:X be
      zlu',?:\ri;r.e& t:2 C?,plCy Hdtiti?nll      ze1.n a:‘. rr)s
      rcr   ::‘,?c 51:t of t&o "pxtbook Fund':

            ::cr RnfiwCr t,r ywr first qu*~stIon Is th3t la
our 0~1r.lr.n the i.r@alctura   ~SL mtt~rity     to ll-At the
nun:,c, 7? ox:1!ycas   t%!t tt.t “C..kJ i:?nlk3 ?f .Cucatii.n
Eonorabla     Ccc.    !i.    SheF:s        d.   liovcrbar   7. 1939, psrs   2
                                       f


may blrs In th6 )wrChe8ing and dlstrlbutloo       of textbooks.
It fOiiOX6 fro3 our snawer to your first       pusstlon that,
in our oplnlon,    if the number cf ev~ployaes provlded for
In the pre8er.t. ap:roprIetion    bill for the Ptats F?o&rd of
Etlucltlon la Insufficient     for the purchasing end dlstrlbu-
tion 0r textbtro'ct, ths .:tr.tt 3osr4 0r 6duost?on would not
be mthorI'%ed to ssploy     a4dltIonal   help and pay for the
es36 Out of tb*. Lcxtbwk j’Ul?C, zn? acid b@nrd Is li-alted
to the nuaber Of ~plOye88 spsclrled        in the ay~ropri8tloIi
bill.
             The anawe?a to your qurstlnng Qeae::d on ths
propsr construction      of ,irtlole   7, Section 3, of the Tex-
e8 CcnstitutI*?n, n1:1Iin ?~nivIr.e tt tho Correct con6truc-
tiOn Oi thle CCC8titUtiCIlCl       p~OV181On. Wa b6116V8 that
It Is Ix‘;ortnnt to axelder         tlm hlwxy    of the constltutlon-
al and atotutery ~rY?iaicna Xelatiw           ta tts ~urchsse dnd
dlotrlbutlon    ?f free tsztbcok8 by the Stem of Texas. Trlor
to the adoption of the xmd3cnt.to           Xrtlcle 7. Soctlon 3,
of rh& Cmetitutlw        of -ie~ar, at the ~1eotIon of I!oveabx
5, t9.918, thora fm no provlelon        in the Conatltution   for
tbs pcrcbm      or f!rtrIbctIcz      r? fro9 t--xtbaoks to the
ach.301 children attending th8 public schools Of this :%t8.
:--'.lcLe 7, r.ectinn 3. rrlor tc 8slcI asenhw.nt,       read as
follom?:

              *%C.      3.     Cae-fourth         Or     t:;O r6V6CU6 de-
      rlvcd    freu     ‘La    stott        occur3tion      tyx88   and a
     poll ter of =no dolla;          on every ma16 lnaabl-
     tsnt or this staa,          bstrqe     the 6586 0r twenty-
     on6 sn0 6Ixty ycar6, ahall be est apart an-
     nually for tbs. benefit or the Tubllc frca
     schoolo;     end, 1~ addItlOn th6rsto,           th6.r6 shall
     bt l~vlsd *ld oollucted          af? stmual ad valcrcm~
     Etet6 tax qf euch an LCOM~, not ~0 exceed
     tv6nty texts        cn the cne hundred bollnr vrlun-
     tiOIl; OS, with the aVailabl8 SChOOl f'ulld .8rI8-
     Ing fropL‘15~11 othsr ncoro6c, ~111 h3 softlolent
     to :laintcln an4 6UppOIt tt6 public rroe 8OhOOlS
     of t!.ia 5t -tc for 9 pcrlod of not 19or than
     612 antha In each year; and the lffisl8Lur6
     my 9180 p-c.rif;c       fo? t.ha fvrzntion       nf xhool
     dl6trICta by general or opeclal le?:, r:lth&ut
     the looq1 n%lci         reql?rd      in othnr OOCR of
     8peclal~lrglsletlon;          aM.oll     ruch school dlS-
     trlats.     vhathar crarrtcd by ~snersl or special
     18~. any 8nbrEoe        pert6   0r two or wore countlee.
     kc4    th6 l&rlntur6        s!x&l:,ha authorlzsa       tQ pass
     1awCifor the 66566Ktt,nt add COll6OtlOn Of r6XeG
     in 811 SYid diStriCt6,          mtd Par th6 ?&¶3nWNnt '
     and oontrol of the public sahool or 6chlol6 of
     such @16trlCt, V'hqt@ar 6UGh C?iEtl-iOt8 Ora Ooz-
     posed or ssrrltory         wholly WIthln 5 TzAyfieor
     in purte of tw-2 ,or 3Icre cWUtiC8.               ’
     1<61616tur6 !nay authOri            fall l&iItiOn&     ed
     v&rca       tsx to be lt~1ed end OollcOtad within
     all 8OhO1 dietrlota,           he?etofore     romd     or
     huracfter      for%?,     for tf.r furthor Jctlntcnoncs
     of public rr66 6OhOO18, snb the arectlon end
      eqaImoat of xhofil bcIl6In(?6 .ther6In: Fi-ovIded,
      t,bat, ,Y ns:orIty    of the quallflcd        FrcFertY tax-
     Foylw mters of t,L,e Elatrict,              votlz    nt *n
      elscticn     to br. Said for ~that ~urpoz3, ska11
     vote    such t.Y.X, cot   to excac4 in my one yaor
     iirty    CcLts on the     ml0 I:unl!reC bolblr va1un-
     tion of the rropcrty subject ts taxation In
     Such district,    but t :e llalt?tlcn    upon the
     sm;.Uut of school district      tax heteln suthorlzed
     s!mll ::ot eprl~y to >ncorporsted citlaa c* to-ws,
     Cocatltctinq   sspnrats and lnderendent schcol
     dlstrlc:P.   (rec. 3, Art. 7, rdoptcd’alcctlor
     ‘uquct 3. 1909; ~roclamsrlon Ceptcmbr-r XL,
     1909.1”

            Yho mtCd.neflt to Rrtlcla 7. %sotlcn 3, or the
C~~stltutlon   ws Froposcd by fIouae Joint, .i:arolutlon   !!o.
27 Of the Fe~ul3r .leselon ‘H’ tha 35th ;.c~lslat”re,    rh!oh
Y’SS arprovad ‘!erch 19, 1917.   Section 1 of this resolu-
tion  ~rF0nc.d tint :rtlcls   7, SeCtlon 3, zf’ the Cc!nstltu-
tlon. bo omcr.ded 80 as to road as foLlov.~:
             ‘%a-fourth       ot the revonua darioad fron
      ths State coauretloh         taxes and a poll tax of
      ona (?l.CCI dollm Oa wary male inhabltmt
      of' thle    Ctate,   betnson the ayes cf t\+ct,p~na
      end elxty y!mra. nh?lll be set npcrt annually
      for th? benefit of the public frae sobcols;
      snd, in addition thereto, there shall be levied
      end collected       an mnunl ad vslorea State tnx
      rf suob nn vlount not TV exceed t!;lrtp-flva
      oento on the cnc hundred (elOC.CG) dollor vsl-
      uatlon, 53, * lth t!ta avallsblc           rcbcol ‘fund
      srlslrqf, fro3 nll othar souroes;~ all1 be xf-
      r1c:eot     to n1ictsln    :::ld sirport    tha rub110
      oohools of tbls Xritw for a rariod or not
      lass t&n blx months in eeoh year asd it cbell
      be the duty of the Greta Soard of Xducatkn
     to set aside e surfiolent            encunt out ol’ the
     said tex to p:oride free tezt bookc fcr tha
     URB of ctll4ren        st:cudlnr. the rubilc free
      sohoo a Of th s Ctnta;           rOV da d. honever.
     that shculd the lizit           of tnxetlon haraln
     nnned ba f:~sufflclazit         the deficit    any be
     aat by ?I~?r~wlstlon          from tha :?ar,eral fun:!3
     of the :::?fa       exd the Le&islature my also
     povlEe       for the forwtlon        of school dlstrlcts
     by Feaeral or spcclel. law without the 10~1
     notice required        in othar~ cxfes of sp~eOie1
      lc~lsletlcn;       and all such cohool dletrlct?,
     dx.ther crtated by p,eaaral or apeolol,              lin*
     nsy azbmce pert.6 of .tw or. more counties.
      And the Leplaloture        shall ba sutborlxed        to
     pass lavs rcr the assass;llent and collection
     ot tsxas In 011 said districts,              snd for the
    ,mmep;ament       and control OP the public schml
     Or aohools cf suoh dlstrlot,            whether Fuch
      dlstrlota      we co?zosed of tcrrltcry          *hoUs
     vlthln a county or in rarts or two or qore
      ;.ount lee.     >nd tba Le&aletura        wy suthorlza
      an addltlcnal       ad raloraz tex to be levied
      RP? oollectad       within 2.11 school districts
      heretofore    formed or hereafter      fox-xi,  for the
      further ?.~lntenonce of public free sctcols,
      snd tho crsctlon      and equ1pmr.t of school bulld-
      ln,qs thczeln;    ~rovldcC, that n zjlir1.t.y of the
      qusll?e~    ?ri-r,r\rty tnxpaylng vcters :.I the dla-
      trict votln$ It m electlcn        1.0 be hrld ror that,
      rurposa. shall vote such tar. n.t tc r.xroeC in
      my Poe yntir fifty cants m the ozc hundred
      dollar vsluntlon ct the pm;erty          subject to
      taxotlcn in such district       bu’. the li~itetfcc
      u~cn the mount or sob-01 dlatrlot           trx herein
      sutlmrlzed sha 1 not apply to lncor~orstod
      clt.lts or towns oonstltutlng       separate and ln-
      darenCent   school districts."      (~~jrknols a:L:ed)
            tectlon i of snld reeolutlon pxvvlded t&It tie
 question cf the adoption or r6jaCtiOn of the.rrOFOsed
 men2scmt r!iculC bs sub,aittaC to the vstels in the follow-
 1~~ .mnxr:
               .*The forncolnp omstltutlonal       mead%ent
       shsll be eub*ltteC to I vote cf the qucllflad
       electors    or the State -st, an clectlon     to be
       held Umx:&out tbe Ltote on the flrnt 'Xuco-
       Cny after the first :!..nCay in Xov nbcr, 1518,
       at rblch elcotlts       all votera fevor1f.g seld
       pmnouad snenckasnt sb511 write or h&a Frlnted
       on their ballots       tha vm 5, ‘For the snezidnent
       tc the Csnatituticn        or t%e Sets   of Poxfs wovld-
      ‘inP l’or the levy or a nceclal school tnr for the
       z?iotansnce      cf the rubllc schoola of the Ftete
      wz         rzcvide free te?.t books in the wbllo
       sohools ~cf the Stste cr Texas,'         and nil  xoee
       o;,rose? esall,r:rlte      or bare printed on their
       bsllots    the wrds.     * Spalast tbs. saandmact to
       the C:mstltutlcn      6f tiie’Stet6   ci Ttxes Frovld-
       :nft f?r tha levy of b s~eolsl sohnol tsx -fc.r
       t>e m?ntcnance of the public ?;ohoolc cf tke
       ::tats ?nd to provide free t;xt books in the
      rubllc echcole of the .X.lte of Tc;oG;*” (*Y-
      rtesiz   t-tdGeC)

              .:E call attention to the fact   thst  t&e only
  questions sub:baitted to the voters as to the rropoeed
  oonstltutl~nel    emendssmt were. in offact,   rhbther t:ere
  sb?uld be levted a speolal school tax far the ?alnterwXe
  of the yubllc schools of the State, and whether the i’tete
  Should Frovlds free textbcoks     in the pub118 schools of’
  tke F&eta. There was nothing whatever to lnClcate,          in
  the mnner or tha oub!alssion of tha aasn&c-ant to the
  voters,   that the proposab amendment was to pleC6 excluaiva
; control in the State Pcard of Zducatlon over the teAtbook
  fund.
             The qu&;ion    is presented. h.,rever,+hy   Wis it
 pmvlded in '.rtlcle    7, Section 3, as ozeended, that the
 :oerd of %wcotlcn should set cslde a rufflolent         %Wmt
 out oft said t,e,x to yrovldi bras taxtbooks fr.r the use of
 the children sttenaiw      the pub.]10 frac schcols or tils
 :‘tste?  ‘:e believe t&t the answer tc this qUaatlCn        is
 fouga in the ~ltuatlcn     which then 6Xlstad    cltb referenC6
to iha distrlbutioz  of the school funds.   Article 7,
z’ect1.a @, of the Constltutlon as then ‘in tcrce yro-
vidte 38 faii0-3:
            Ttis Covuruor, Co :ptrollcr   and Sscr etary
      cf Ct-ce shsll constitute    a Boa:d of .%ucotion,
      r:ho sh41 :llstrlbuta  sslil l’unCs to the scversl
      ccunCi28  end rcr2or.a meh other duties ecucern-
      ins public schools es my be yrescrlbed by low.*
              It till  bo seen thet the C~netltutlon    than pro-
 vlde4 thnt ths board of Mucstlon should distribute         the
 sahool funds noon4 tha various countI+        of the State. In
 order tc avoid 8 ccnrllct      brtwmn this 9rovIslou or drt-
tcie    7, Scctlm 2, nnd the propose4 rmendxent to Article
 7 , Se&Ion 3, it v‘-ss rrovldsd in sold aandmnt        thst u
 sufrloleut    saouut to provide for frso textbooks shculd
be set aslde by the Iconrd of Dluaatlon, before diotrlbut-
 Inp the balance of the school fun4s to tbs countIan. The
 p~urpo+ of dologatlng this duty .to the Board of E4ucatlon
(raa ‘aiqlp    to provide t&t enounh.of ths sch;,ol funds
 should bo ret naldo to provide for-free       tcxtbsoks beforo
 s distrlbuticn     ehould be itsde of tht brlancc cf the finds
 to tl.e ccmntle?, and the purrosc was not t(? confer on the
%m,rt of Educotlrn control over the tcxtbock fun4 so set
        .
             There h?ve bean 8raaCaents to both Sections        3 nnd
G of :.rtlclt   7 of the Conatltutlon    aInosl918.      :\n ancnl-
seni to Article 7, Tsctlon 3, of the C:a:tItutlcn          1~15 rro-
pow04 by :;cnste Joint Tiesolution 17, 36th tseislntu~a,
F.eeul*t ?esnIcn (1915); sn4 this saondnmnt wes adopted at
tho electIon held on ir’ovenbor 2, 1920.        This nnw&aent,
totover,   did not chwme the provisions        rclotlng to free
tsltbooko.     Esctlon 3 of srtlcla    7 zl?ln later csa~s~lsb by
an ncadmnt      ?doFtEd at fin &tCticn    &mld CD I:avrober 2,
1926, so thst snI4 section now reads ss follows:
             “Cno-fourth of the revanw            dc.rIred from
      the State Nicurstlon tcxc:. an4 roll t*x .:f one
      dollar .on sv;ry inhzbltent          of ths Ptste, hstwen
      thn frrea rf twenty-one an::.alxty            y+srn, oh411
      be set newt ~.nnuully for tbs benefit of the
      public frse aohoola; and in addition thereto.
      there si.-:ll be lavlcd and collectad             an annucll
      sa ralorem Stat0 tex of auoh an amount not to
      ex,cesd tblrtp-tlva        cents.on    the one huadrsd
     (flM.00)      d:!llars valuation,       as with tha nwil-
      oblo fund arlslnq rrom cl1 other sources, all1
      be sufflcleht        to naioteln    au6 myFort       the ?ub-
      110 achaoln of this state for a Mrlod of
      (P,t less than six no&ha In each year, nnd
      it shall bn the duty of tha State PonrdYZ Ed-
      ucatlon to acrt naldo a cuffiOient             acmLnt Out
      or the srld tqr tu nrovida free tert books
      Tcr t.ha two ofwim                attondlna the rubllc
      irea S&CO~~ or this Dtot.8; pzv~~a~.        ____._, _~ _.._. .-.
                                                           m*;~ar.
      t1:ct should      tiia 1lni1t or toxatl~ en ‘he rain mned
      %a InsufSolent          tbs dsflcit    ~9 be net b9 cp-
       rroprlstlon      from the 2tna-sl’~fun6s        of the State
     ‘nnd the :.aglalatu+e        My. also provide for the
       fcr-n5tlon of ach:ol llstrlot           (s) bp Caners1
      lsws; snfi 111 such school districts              ?ay e!n-
       brece rsrts of tv’o cr -aore countica,             ?n@ the
       Lcf~f~l~:t!!re s>,q?l be nutb.orIzed t0 J\P.GslZ1V:S
Xmtrcble     Ceo. K. L'heyperd, l:ovez&bcr 7, 1934. pare 6


      for the assesssent      and coilactloa    tf taxes la
      all s*id districts      end for the ssnzEeneat and
      OoNJol 01 the publlo school or schools of
      such districts,     rhsther such districts       5re (em?)
      cmposed of territory       vholly sitbin     6 county
      or ln ports of tvo 3 mre countle.               Xn0 tile
      Leelslnture    mv autbcrlzo nn eddltiosel         a4
      vnlores tax to be 16v16.J and collactcd          vlthin
      Cl1 school 4istrlct.e     herctofors    roorlted or hera-
      after farlad,    for ths further meintenanco or
      public free schcols,cnC       ror the srrction au4
      62ulpment of school buildings        therein:    pro-
      oldad that a majority of tha quc!l?ied           rrcpor-
      ty tax-tsyln~    voters of the dlstrlct       votlrg
      SC.en ekctlon      to bo held for that. pu;upose,
      ehnl?. octe such tax nqt to excsed in any on6
      gaer 0% ("1.00)      dollar on th6 one hundred
      4ollors onluetlon or th6 property subject to
      taratl=n In such 4lstrlct,       but the ~llaltetlx
      upon the aeiount Or mhcol dlstrlot          tax he:-6ln
      aUthOriZ6d    &all    XiDt apply   t0   inCOr~O:orPttJd
      cltibs  or tovna     ooastltuting       separate and in-
      beFenO%xt school      districts,      nor to lndopazvlent
      12 cm-m school        district8      created by 6yaor01
      br specie1 15~:.     (Sec. 3, Art. 7, ndoptc4 clec-
      tloa Xowubar 2,       1925;      rocla.mtlon    January 26,
      1927.)* (Iwh5als       adCadT
           It ~111 be noted that the 1926 amend~n-ultto cpec-
tloa 3 rjf ,irtlcle 7 of the Cnnstltutlou    effected   ahawes
only ln the muokr In rhioh, the fegl5leture       c:-uld proviCe
rcr the io nltlm    of school districts   and tbs a.xunt of
tex. wb1.h could be voted in school dietriots,       a-4 did not
alter the :rovtslcms   Qth r6ference    to the duty ?t the
hard 0r roxwticri    to sot. 0~1C6~0 surririant     enount to
rrovi?e    l’o.- n‘8c textbooks.

           S6otZ.n e -.r Article 7 cr t&e st3td Cc23titut:on
was nm.aded Iku%abcr 6, 1428. 50 tbrt' sold stctton %w
re??Gs 7* follo:~s:
           The L.eglolattire shall.~rouide   by lsr:
     T.or ~a Ptote Poard or ~?4ucatlsn, v.hoas x5x-
     bars   ..hell be cgpointed or elected 1:; such.
     mri:ner end by such authoritf    an4 shall serve
     fcr such tea-as ss the L6gialaturs~~,a~~l~e-
     rcrlba~not to rrceed six fear&
     boar4 sbzll FSFfOIt?, such dutl68 a6 ZIsy be
     yrescrlb64 by la?."
            The disc t or thla atsenbznent to b.rt.1cls 7; %f-
tlon 8, or the cf..-ntltutlon,       kas to r&mom ITorn the Eoard
or ~4ucatlowthe      csnstltutlcnal     mandcto to Xstrlbute    th6
school fun4,to tte oountlea,         sna also to place. the crbstlon
or the boor& and the Z~U~S~ Or &XtiOn            nnd th6 teawe
or crfice cr lts qez,bers tithln the cmtrol           of thb Lcglf-
lature.    ~h6 i.a~islnturs     continued to' hava tbs rower to
confer powrrs I& duties on the Eosr4 of Zducatl~a 1~: ad-
altim    to the C.uty &!&Oa64 by :&la16        7. Fecticn 3, cr
tf?e mnstftutic0,     ur.on aaid imrd.      of settiw   da6   0
sufr$cient   aa;:unt xt .ai the school fund to yrovl~e frse
taztbxke.
 ya~:orcble   cer.   Ii.   :‘heFporC, Rcvenber 7, 193s.      Fete 7



             An exmlmtion    or the lo~islG.ite  lAetory or the
 s%tutM reL?tiW       to free textbook6 anC the s~.pr.qrlotlon
 km% 8inCe the Odepticn of the 1918 nmenEzwnt to rrticla
 7, CeCtiam 3, sh:w     the ebeeooe or my comtructl:n     by the
 Lcelsle?ure   of Article 7, Sootlc:.; 3, OR onnferrirq, on the
 E;o;d nr. Education exclu917e control over the t.-xtbook
      .
            it thQ tire Ci the -:doFtlon cl the s!aendment to
-al’tIrle 7. %CtIC? 3, Of the C::nstitutIon     on Kovernbcr 5,
1918. the atstute than la affect rclstin~, to the adoFtloB
of textbooks MS Chapter 44 , Acts 35th Leglalecure,           First
cdlea    se13sh , FQSS 183, VFroWd ble       5. 1917 (i.rdcles
2909s throwh 29090000 of Vernon’s Conpletc Texas %et,utee,
1020).    %!s et?\tute provlCed for *The Texw state Tert-
book cOmaiS3iC+~,” to be oonposed of the Governor        snd the
Suugerintendsnt et rub110 Xaatructizn,    topdhef     with +(IWC~
persona to bs OFpOinted by the Oovsrnor.       ‘The Textbook
Co!EIIrsion was authorized to adopt books to be ueod ex-
ClUSIVely In the public tr6e schools rf thlo Ctata, bat
It MS axprasaly pro~ldeb by Section 15 of acid act ticat
the State Of Texas ohould not be lleblc      to eny oontroc-
tor for flay PUQr;hataoever, end thst such oontractora
shwld recsivs cnmpensntlon oolely and rrcl~sivcly          from
the pmcseds W the sale of such book0 to persons other
than ths State.    It was provided,  honcver, In ::ection 31
of said ect thet ir. the sveiit the proposed amendment to
Article 7, Section 3. of the Cwstltutlan        should Abe adopted.
at tho election   held iB~November, 19M. the State should
h?ve tte rlrht to purohees the books covered by tin unex-
pired contract at the orlc&s prorlZad in such contract.
               Aft6r the adoption of t .(I amendment to XrtP. 16 7,
Sect&n      3, If the Cnnstltutlon          on Novamber 5, 1918, the
 Legislature      rawed Chapter 29 or thb Actn of tte Iiegulsr
 Cas,?lrn of the TXrty-6’ixth            Lc&ilstura,       pscc 41, approved
 February    25, .1919.       This act Is lnoorporat8d         IG Vcmon’e
.Cr\zpiete Etctutes,        1920; *a Ar-tfcles 2504f through 2904iv.
 5nolu~ive, I& .is substn.ntlally             coyAed 1~ Articles ‘2855
 throuqh 2876j of the Rcviaed Civil Otstutea, 1925. The
 puqoas    of   thla   sot,    es reoltefl In the mer~ency clousa,
 ~,*e to put into      effoot     ths coostItutlr,n~~l      a3mi0ment rr@vIO-
 5nG for frea textbook8 ror the children of this State. The
 (LOt Mnt’sins      emty-riva        neotlonn and arkan deteiled         jro-
 vleIoB$j with reprd          to the purchrse end distrlbutlcn           uf free
 textbooks by the Board of Eduoaticn.                  After FrOvi~iBS 5u the
 f5-t    thrw section8 cf ttlo aat that tba Stmta IioJra Of Ed-
 ucation rim11 purahaso and distribute.                textbooks used 5x1 the
 @,150 ire. schoola or this State,                end shall set aaide en-
 nuqllp a mmicient            amount out cf the atoileble          OchoC zd
 to ~u&$~~8e snd diotrlbute            the necrssarY       Soho@ booka,
 that this find r&all ccnotltuta               the State textbook     find,
 teg:cther   v5tl.j other     lbndtl~ a.OOn\iB% trO5      the FOla Of di~‘Jsa~
 books, etc.,       it la further provided          in SaCtlWW     4 and 5
 of aald mot fia fOllOW?:

                “IXC. 4.   ‘&a Btats  Eosrd or mucotlen
         &oll requ;re from the State Su.@rintendent,
         on ruly rlret of each ycer, e ~OFOXt 80 to
         the fun35 cacesmry      ror the ptircheas an.3
         dlstributl’n    end other neoeonnry ewenaes
         c8f ccbcol booka for the ri.EUlBr school Se+
         *l@n Of the following yepr, cm3 mid %erd cr
         F,Cucaticn shell fzve, tho Po”;er to set JFmrt
      fro-: the Wnil~~blc schcol icnd ti-.e astlc.tcd
      CmUnt nit11 25 par cerit cdditlorlol,         i:iJ~a cd-
      dlticnoazd ir. detcr.xlnlng the r.eccscz:)-       ex~ec~iturcs
      f..r te-.t booke fcr the fcl'.orlng      year.
             "Isc.    5. The purohese 5~6 4Sctrlbutim
      -- free text books for the f'ltc          sbsll be un-
      iii.= t!x mn~pe2ent c.f ths itetc Su 7rln!edent
      of Iubllc Instruct%-I;,       subject. tc the crprcval
      of the 29to       Losrd :I 2duckitl:a.     All detl*iL
      cf Ann6 for ~urchwx! end 4lstrlbutl:n           cl boo'k5
      r.c:t Cefl::ltcly   cc-~cxcd by the ~cvioic~.~      of this
      lnvr a!:all be subject to the .ler:s of the Ctnlc
      1.p.d ?~'~.:cvsl c.- the 'L'tste ior?‘.& cf r%ucstl’sn.”
            'fit   ehcts  quoted scct:"zc     r!re Subst'ixtJall7       tto
sozw rs :rticles       2C49 snd 2870 of     the   i ~vfecd   Civil   Stat-
utc-::, 1925.

            c:**?; cti  29 of the -;cts cf tix )btL L~f$sltturc.
referxd    to shove, srkes no wntlcii of the 'i'exos Stnte
Textbrck   Co.;-,isslc:~ ?m! dccS Lot contnin any refesllr@
CilUSd.    Ry Chapter $5 of, the icta cf tho “lrst CJlleb
~:ZSS~O~ a* ~13237th i.cgislstura,       1921, tha Lci4rl9ture
recofgl?.ed the continued crlster.ce       of t!le Terns :rste
“GXtbr,ok Cc~?is;l.x.     by “~0:3ir-~ :6ctlc??r L ;I>N!11 If
Ch?pter .!.I.. .;ctt First Cslled Fession, 35th Le~lslc:urc,
00 5s tcJ rr;viG5 tlbt CCr.trSCts to: trxtbxkit        mui: be
renewed by tr.6 T6xtbcok      Comlosicc.

             Tne confusion in the stntutes with rcfaim!c6 tc the
Forcrs af the St9t6 FIX d cf Educutlcn end the Pe%ZS tC.?tC
Textbook Coalsalan, led to tho l$tlr.*.tlcn           inVOlV64    i:: the
ossos of ?~crlcm Fook Co~~panyI. Zarrs. 113 'Ielns 2S1,
253 T. k. 817, end Charles soribnsr's          Scos v. Yarrt, 114
i'sxos 11, 2G2 S. L.722.          In &to r1rst ?f these CSS~fSit
,.a~ deci",a$ tlv?t, un46r the COnstttUtiCn rnd tl!O s'-'*tutes
then in .gffcct rt the tine of tba daclsi-1           Of mid CESf3
 (lun6 30, 1923) th6 Otste Ponrd of Fd!:r?tlOn P.?d floe1 cm-
trol cvcr tb6 mklrq nr contrqctf! fcr the yurc:.sSe of
 free tort bcoks, and'&at o cont,rnct .%sds by the ?eXt %Ok
Co9~~sel~~a plthout the suthcrlty.of         ths Fw:~      cf I:dUcmt:e
x98 void.      in Chsrias,  ;;oribner's   Sons v.  !:srr5,   suWs,
yc9s decid& thnt A ccntr:*ct for tte rurchnse Of textbcok5.
by t-e Tc.t~,::o!: ~~~~~~~~~~~~wprcvod by the T.OOI-d?f -dcc-i-
 tion \;a8 6cfcrcc3ble     by 3 l-i-it cl- scnd!xIua waiust      tha
 I:lq?erinteade::t n,f Iubllc InctructixI.
!5o!ro:eble   .Te5. ii. ::hs:FA:d,   liorcnbcr   7, 193’:,   PO.B 9


               The S%¶tUtSS relatirig to the ttcte Teitrsok a=-
nisslon end tha iitaL4 Eoord of EduCfItl?n xcie C--&blued bg
 the 5nscUseet of Chrrpto:' 176. .%a? r.eCulnr ::w&x,~        39th
LePlsloture,      (1925). lW!e U7, rhioh rmc! rubstsntlnlly      ic!-
 corrorstsb     in the F‘arlseil Civil stetute5 of 1925, $3
 !rtIcles     2@>$ thrwph 2875J. lxluslve.        The Ttextbooks          rhOulC be Furchlsed          und distributed.
           i.n Gxsolnstion of the ar!~ropriation      lews rossed
by     Leglsleturc
     tts             since the osr:~bllshuent cf the text-
book fund shove that the Lcglsloturs         hss fcr each blex-i”m
mCc an n~~roprl~tlon     of the free    t.:ttbook fund.   The
first of these eprrcprlatlons     srpoers In Choptrr 87, hots
First Celled ?essin,      36th Lcgl:zlnture (1915). m-e 399,
ot pace L2L , 32” 3s OS ro11o;re:
               -!4ao f0.r the supyxt  cf Fubllc   rreo SC!;OC~C,
        and for rrse text books for two yesra, all of the
        evnllehls    free school fund arlslng fro? the interest
        cr lenoc of schocl lands, lntrrcst      on bonds, nchool
        tnzc!: and 011 othc: ~3urc68 or rsvome to seid
        fun!; provided that the text books nay be ymchzsad
        only fro= %nda erlalng rron ::tste sd valoren
        sch-01 t>.r.”
            b?ubstantl’,lly  the :‘a?~ 1snguec.c is used by tbo~
Lsgl6lature   dn tha following     biennial or~mpr?atitn   1~s:
Chapter 53, Acts first      Celled %~3slon, 37th itpislnture
(19?1), 172, lS5; chopher LB. Lots Third Called ::cssicn,
.38th   r.agl?lat"rc       (19231,      235.    2./+7; Ch3ptbt       195,    LCtS
F=,-ulsr :-esei:n. 39th Lagl~la~ure (1925).    515, 519;
Chapter  100. Aats first  Called :‘esalo-,, i.Oth LcgleloLurs
(1927), 263, 27S; Chspter 16. Acts Third CnlleO Sasr:lon.
&Lst Legl~lrturo   (19291, 398, 419; Chspter 285. tots Kefp
uler C’OGP~PI:,L2nd L*rlslature   (19311, 671, 698.
             Tns first spxvpriatlon   lev: epyroprlotlng  SFCCiriC
suns out of the textb.%k fund 1s the i?T:~rcprlatl:n for ths
blennlun e:dlw      w-ust 31. 1935 Chapter 166, rcta te ulor
roaslon,L3rd Leplsloture      (19331, :a.*~ LX.   st pace L&,
\?:‘ich roafis 05 follow:
                   *fsrtbock    Zdnln?stratl?n          (ysynble       out of
        Totbook         Fund) :
        :sr dim        and srrsnse,   textbook aonnlttac                    end
        poayd ?f       “ducntlf:c rhcn ,e?goged in ter?h                ,?k.
        n*, 5;~. r , rnyrble      cut    or    the   %.:tb:,ok     5~3;. . . . :E! 0. “C.   ‘ey.oc


           Total    .:brtbcok   Adnlnlstrotion        . . . . . . . . . . . *. . . .T53iJ   XTm
           For ths prposrs     provided by lnrr there or0
           eiao nprrcprlatsd    ror  the two (2) years ezding
         f,wq~t 31, 1935, to the Stats board of iducntlcn,
         &.I incone to, and sny bslances in, the State
          “sxtba& r-d      nnd tho Available ZobcOl Fund,
         eneeot as othe-wise arpmpri~:sd        by this LeGislot’Jre,
        -to bq orcendad and dlstribut.8d      in nccordmm with the
         1ar.s of-this    State; ‘prO7ided thet ttxtbooks ?eY be
         Furchss~d    only rroa funds srisinrr frc4 the W?to       d
         Telorex GchooL Tar.’
               Tne 44th Legislature     returimd   Cc the FoliW
Of pprr.~:,r.ri~tin~   t e .antlro  textbcok~fu%~     to the StQLe
E\card of‘ yducs:tlr~n   vithcut   5j~7ifiOrltiw     Or the Tnfi+r
In vhioh     the Gum shou,ld be 5pent.        ne  Frovieiofl of Cbor-
ter 36.$, 5ct.s rt@.uLer ~esSi.~n, L&th LegiSlatWO    (1935).
p’n.fe lOl.4, ct VW 10971 ;.** rsferonre     to the t :Yttook
fund, is a~ roilor-8:    ..
    floo?orebla CeO.   i.i.   c'hqpsrd,    Xovezsber 7, 1939.   O".*o 11


                              Ti:?T pcov   ACi.W.l:,?F.~~TIG~I
                 (ixysbla         out Of   the X'oxt Pook Fund)
                ":"Or the pufTos*s pvvldad by lau?, thars
         sro 0~~0 npp~.orrlstaa rcr the two y 3~: br&-
         In8 .1uzsat 31, 1937, to the Stete Eosrd of
         Bduoatlon 011 inco.aa to, and any bslences in,
         tbo :t"t.c Textbook find and the .irSl?nble
         School Fund, except as otherwise apjmjrletad
         by tills Leglslntura,    to be expended end dis-
         trlbutod in accordance with the 15~1 of this
         3tota; Orcvlded that textbooks mep be ;ur-
         chosad only fro% Iunde arising rrom tho Ctnte
         ad veloreq school tax."
                Z Cenarsl apTroprl%tlon Xns else usde by the
    43th Leglslnture,    Cbsptar 504, Aota Pegular .?esslon,
    45th Lrelslsture,    raga 1362 (19371, at mea lL19,,ln
    the follw!lnfi   langua~or
               *:~vellsble Echool Fund kid and Teat ?ook
                I~dnlnlstratlon
               Vcr the yurposss pmvlflad by law, there
         era nppropriaced ror th8 tw pears andicg
         .kuKUSt 33.. 1939, t0 th6 St&t6 Eoard of Sduca-
         tlon rll lncoaa to, snd any balanoos in, the
         A~ollable Z'chool Zund 5nd tba StSto Textbook
         yUnd, except Ss othcrwlae Spproprlotsd by thla
         Leglslnturs,    to bo axTended and dlatrlbutad  In
         noc,ordrnoc with the lcws of tbla Stctc; pro-
         vlded that textbooks nay be :urchsaed only rrcn
         findc? arlslng fmmtho     Stnta ad valorca school
         tox.
               "It Is hereby prorldcd tbst any enount ex-
.        peedad for Text Took P.daln:Stntlcn,   lncludlne
         new tert books,   rcblnd:ng, w4 nay ?tbcr ax-
         rensas connected therewith,   shsll be rcid out
         of the ?t?ta Text Eook yund.
               "It is furthe'r Omvldad tbrt the eaounts
         to be expcodod for nar: text books, rabindlrq
         books, apuipaent, maintansnoo, CsctlnEent sx-
         yens-s and mlocellaneoua   espnses  oh011 be ac
         tlrtd by the Stats Sword of Zduostlon.
                "Al.1 e.ruployaas in the Text Rook lilrlslon
         or the zducatlon Dapartuaut nhall bc aO?olntad
         by tht Stat0~~upcrlntcndaut      or Iubllg Instruo-
         tic::,  with the approral of tha Fbste Poa*d of
         yducrtlon.      HO a~~~ioy~a ahall be dlsohsrgea
         except when uuthorizad In wltlny        by tha EtSta
         Eonrd of Educat1on.e
                 In tha Cbnaral Cebartaautel :.pOrilprletlon El11
    passad by the 46th Leglslaturo,     for the blennlun 0ndln.y.
    .;Umst 31,. 19~1, being Eenata.Ylll    L27, we find m-t the
    Legialsturs    hns oyec1r:e.d. undpr ths headlrw "TWIoY*es
    of the Taxt Yook end Currlculun Clrlalon      end lext T*ok
    Caposltory,"    th0 numbar of anOloyaas and the SeIerlaS
    to be O3ld to such SOIF~OYSSS,in the Text kook i~l01SlO::.
             “1.    crrice      and 3e~oeltory r.u:pll~:,
      FOSta(rl,    :.XFreSY,      b.rsyOthe tsxtbcok fund ntnll.bd      cxpsnded by the ?oo:.d ct Zdu-
c~tlm.     In other v.ord3, the Lrfilsluturs  has ronatmed
tha Constltutlnn     so ‘1s to >rrmit the Le@3l*tura   tr con-
trol the xeuner oi the purchaos and dlstrlbutlsn       of free
textbooks,   .9nd t0 ,WrJtit the LCgiSlCtUPS  tb oTSCF’~inteG
md to dlrrct     t:.a expsnditura of tho tcxtbcok Lund.
            The leClslstlve   cmstruction  Gr the c3nztlt~Ati: ml
prod slons, vhlch V:;DDadiaptsd tiT&st 13owAlstcly nftcr the
!MSS.9?6 Of the COrditUtiOMl      uZSendtG65tFrOVidlWj for frG6
textbooks, and wh’ch las been rollovmd ev:;r s!nce for.” ie=iOd
of wer t:enty years, 1s hlphly persusslve       in 4etcr:lnine     rhot
oonstructl-m    sb:uld be adortad by ths caurt.    In tba case of
Jones VS. ::iiii~~~,    121 TAX. 94, ~5 s. 1:. (2ap13c.    x:-. :‘xc-f
zuustiae Cur6tcn 94111:
               ‘Tno rule la that contb?troraneous cmstruc-
         tion ef a ccnstitutionsl      pmr~slcn by.the laels-
         leturd, 00ntifitiea.and r0ilmd,      IS 3 133fc ~ulds
         3s tc its proper intsrprctatlon.       Coolty’s  Comtl-
         tutlcnal  Ll~ltatiora    (@th 6d.i. 701. 1. p. IAL,
         and oths:, suthmltioa     a.”
                 z3.ynln, in th6 eoss or 'almt3VS. !bwru, 120 16X. 3e3.
I.0 t.    1.    (2d1  31, 3:. CIllGf Jurtlce cu:etn   fmin:

                 .*. . . ?'h6    UniVcr6sl  Nle Cf
                                               CcnStNCtiOn
         iS    tb?>    le~iol%tiVc    and 6XcOUtiV6
                                                interpietatjccs
         Ji tt.c crq3r:lr law,  Flc~lsscGd .in and 1cnr con-
         tiM9:,   G6 in the C')S6 b6iOr6 “6, “-6 ‘.f @rSiLt
         wol,-St in detern:nlne   the ua1idlt.v ~12my net.
         nn< in mse of mbiitulty     or doubt ~111 ba fol-
         lO?Gd by 316 C-'UPtT. 9 t’eXa5 &XiJ!‘rU56nC6,       P.
         ~39, SGO. 27’ 6 Itullnll, Case Lo*, 9. 62, SCCS.
         59, 60, 51, b2;‘Cox P. Xoblson. 105 Texas ~26.
         L39, 150 r. C. lU.9; 0. C. ?: S. OF. 1:~. Co. v.
         ~311~ (~cxas CO?. up:. 1, 16 ,c.. G. (2~) CC,Z.
         294; Cresne Y. ?obl%m, 117 Tcx!~n 516, 535, F




              sac also       my TS. :chnsldar,        110 Tea. 369, A:1   . i:.
         p. 885.
             Aside t1-6 the legi6lat~Te       constrcction     Cf ;rtfc1e
7, se.ction 3, ve b8li6V6       that II oonelderstlon    or this ecctlon
lends to the ofmclurlon        that it ws net tt6 purpose or tnls
se&Jon to confer on th6 Board or Educ?tlX? control               aver tk6
m=,,6r   31 the cxpenditUr6      Or th6 fro6 t6xtb.mk fUU6. in&e?=-
dent of (1~ c.mtrol by the La@sloturs.              It 13 ZU3~*aent*1
that la Tcx~:., as well as in thG Othsr StTtGS iI7 ti:c :Wt=iCr:n
tmt,-,n. 011 lsnislotlre     newer 1s vated      io the Lrglfi1*tur6.
unless such ;owr-r 5s  -- llitlt6d   by G clew ~r9hlblti2n       :‘r rc?-
otrlctlan    In the Stat6 Constltutfon       or the Iedorol CJ.nstitU-
tion.    t’ndcr the C:;.tmtltutl7n of Te~os, !.i:,-lel~~.loe rowr :s
 .O?rarrOd upon t!:6 StaG6 t4@iSlstur@.          'nx rc!.Gvant   prcvlclc-s
of the Stqta Ccnstltution         are ae folla~:;a:
S=uornble ?oc.          H. ::heppar3,   Xmcmbcr   7. 19s.   FsFe 15


             *The Stats Lsfilslaturc    my sxerclsc  all
      the 1aslclntlve    power of the pecple. subject
      only ta ths ll-iitatlcns     exrrcsseb in tha Con-
      stitutlon    or the 6tr.t.s or of the LMte6 Ctst6s,
      Srcr;n 7. G5lvaston,    97 Tex. 1. 73 3. 7;;. 486;
      Ccnley V. Coq.htsrs of the Eogubllc, 106 Ter.
      90. 156 ,'. K. 197. 157 S. ::. 937; EncYclopedIc
      >l~e::t (':lchis)  Vol. L. pp. LC6. LO?, Se.-

                 Ye? also   7ergusan o. ~llcor.     119 Ter. 2EC, 28
5. -5:. (2c)      526.

                 xot mly
                     is ~snerallspls1stlve.p~rr       oonferrsa
upon the LcElslsture   by the Constle?ltlori, but we slsc riad
express ~?m)~lslcns ir. the C:nstltuti:n     dlrcoti~  the Lee.-
lslnturr to sxsrclse   control CYL~ tks sdusation aystss of
this Stete.   All cf Artlola 7 of the Conotlfutlon      rclttes
to the aubjcct of educatlcn,     aml ticntqlns, as w&l as
spscif10 @IrectIcns.toth6 Legislature,ths foUowlng
gentml mnCot.0,In ArtIols 7, Sec. 1:
            "~ectlcll1. .4Eanersldirnmicn        or
      kao~led~~ being RlRClltiCl to the ,ZrRGX-Ta-
      tion of the llt.ertIss    and rlfihto or the
      PO'ZplS, It ahall be ths duty cl the Le&s-
      lsture cf the S-ate to eatablI8h and sske
      oultabla prcklsion     for the aupport enb %ln-
      tcnsnceor an etrlcloat      vw:e-. of pub110
      free rchwla,"
           :.lth reference    to a.~ucotlctalmsttero.   as ml'1
as reltb yefsrsncs    to le&lalatlve   msttsrs   gens~lly,    the
powers of the Leglalaturr      are unllaltadoxcspttiara
thaY are clearly lltited      by the provIsIocs    of the Con-
stItutlcn.     Ou thla rcint Mr. Cblef Justice Cuarton
aald in the cam rr Hw.m ~'II. Mprrs, 120 Tax. 3E3, 40
x. 1.   (2a)      31:
           wt'ndcr our Conetltutionpublic education
      IS e dirlsion  or do:.rtnent of the @vtraacrt.
      t&a errairs of wblch cre a&lcIstered   by cub-
      lit OfriC6ra, end in the cchdact of vbfoh the
      LeAIslatur6has all la~lslatlve?cmr not den106




      6.    T.      (26) 1051' 24 RulQ@, CE~RO
                                             I~W, l'. 558. ssC*
      2."        (f;aphasle ah)
            ~110 qubatlon hare lnvolvad not mly relBtOsto
ths sducatlon.aYsten      or this State, but lt aleo 1av;t;;z
the cmtrcl     over t% szpmblture      of publId fun&s.
are srecIfio    y~rIsIona     ln the Constitution ulth refcr8xIce
to t&e control cwcr the cxpendltursof pub1Ic moneys bY
the,Le(lisl%tuIe.     Article   3, Cactlm 4L, “f ths Cmtitu-
 :lon yrorldss    ln Tart a.8 fCllC~s:
             *..‘a?. LL.  ‘l%c J.c~l~lnturt on011 prcvlde
      by lw for tte cc~~ewoticn          cf 011 cfricers,
      servcl.ts.   ::qentS and pub110 ccntrSct,rn,      :;ct
      ~rcvlc!~:? for 12. this C...nStLtutien. . . *
           .'rt.lcls    6. sec.     6 or tl:h Ccw;tltuti-n         prc~ldGS
03 roilot-s :
            'Alec. 6. X:3 :;loney shill be drwn fro3
      the  Trsosury but in :.lirmmm        cf sp~clflc ap-
      FrCpriet!cnu    xx?8 by ?frc; n;r ah?11 any IF-
      FIVPriBti-n of' nO:!ey be mde for a low-r            tar:2
      ttnn t'.c y3r.9. except by the ilrrt         Icglslrture
      to eI:ce?ble unt’.?er trils Cn.:atitutl-n,    \.hich way
      %sFt the naasrraary SF!:rcprlatIcna        to carry on
      the rcvcrnmont.unt11       the ssss~blnre    cf the slx-
      :eentt :.selslature."
              'Hers &I no doubt t&t the tsxtbcck funi ccnstl-
 t&is s rub110 fund.         In the absonco of sny c:ew ocnstl-
 tuticnnl pCvisi9n       tC the ccntrory,  ttb Leeisl%ture has
 ccntrcl over this fund, by reancn of Its lnhcrent powers
un??er our ?cra c$ gcvorn5isnt.       ThG CcntrCl Over t&G purse
,Etrinfp Cf the pOVerMIOnt IS the pc%r r.hich hlstcrlcnlly
 1s zest clcssly     osrcclstsd   wLth the le+$elatlvc    bwtncb of
 tha q:vcrnz6nt,     nnd no ccnstt~cctlon eh9ulC b; given to ths
 Cclstltutlcn    ttrich wtid rezcvs this power from the Le.&e-
 lRture, unleos there 8re &ear end Gc.qollin~          ?t8Sca.s fcr
 :-uch cc~rtruction.      In the CDSE cf Colbortvs. staw, t6
?:laa. 759, 3F ?c. 65. tfia ::ucro:ne Ccurt cf ?::~sl9sippl      esld:
              "UnZcr cll cwotltutiT;nnl         gcvernmeutr;-re-
      ccaaizlne     ttres   dlstir,ct   end indapandsnt ma@s-
      traclco,     the ccntrcl cftha       pur% strlnCS of
      CorcrnmG3t 1~ c l~@lslttlv6           functI2a.        -indesd.
      it 1s tbe supr6ms~lerlsZatlve            prirtfietive,       is-
      dje~cas%ble to the 1nde;endoncs .;ad lnlcgrlty
      of the Legislature,         nnC not tc be suri'e::,ia:%l
      or Sbrldged, SYYB by tte Cczotltutlon                lt?elf,
      slth';ut dlN,ul;bIng the bqlwce           of the Systa?l
      end endenaerlne thd llbertlos            cf tke rsrylc.
      ‘;be ri,?ht   cf the Lsglslature       to cc!rtrcl the, pub-
      lic treawry.        to Ectennlna the scurces flol v.tlch
      the r,ubllc revcuuaa shall be darlved and the cb-
      jaots upon which they shall be ox~cr.ds~, tc dlc-
      tats the tl e, tba mannw, find the ae crt hcth Of
      thslr collrctlon       anl .dlsburssze.?t,      le firzly        arrd
      1nax;iupnabl.p establlchcd        in our polItica          SYrto...
      :lila suprrne ~~arcpatlvc of the :.6ElF1et~l?s.
      aalled In qusstlcn by Charles 1; ‘:a.8 the isSU6
      upon v*bich r'srllament want to *E)r rlth t!M :/.inp;
      .it,t the rcSul.t'thSt       ultimately     the absolute
       ,$atrcl    cf l%rllsmrnt cocr the public trai?cury
      t'ti0 forcvor vindlcatsd        as a iun:szwntnl prlnrlple
      cf the ;irltl,sh ~Cnatitueion.           Tte zenerican cc-
      mcnv;Snlthn hnra fallen hrlrs          to this     r:cat     prin-
       aiplc, r.Gr; tbc groroEatlve, 13 .;u:atirn r.3:868 tc
       their L?gl:laguras       wlthcut r8RtriCtIcn cr diniCU-
       tion, +y.rxyt 2s nrcylded by their CcnStitUti;:n,
       by tbS.sP~plc      F.rSnt of the IrRiSlitIQe          WYe:."
           ;e ?ird en cxprooslcn    :;f th? '"1~6 yrloclr,le In
'th: czee or i:uUgb.:x VS. hlnn, FL Cslif.    57, 22 !‘CC. 111.          .
 by the .%yrc+e tccrt o? Collfcraio:
                  "RX ll~ltetlcn      th-t *no a.xey eh?ll be
         drs?n fr:;a the trcnsury but in ccnsrqu~nce of
         ?~~royrloticm         T&de by ls% in t-l!rkx? Co ~11 1s correctlrq         the abwcn. co:-
         ~lzlnad ":, t&t iwr iord?.l!.r.rs         odo;%ed 1~. and
         t?e r~::tr?lnt lapmad by It has hac?sc e y.ert of
         the fax&msnt=tl Ins of nlsrly cv:ry sty:= in the
         Unlcrn. *
               "ith thtite rcnerrrl prinaiplcs     in 73n5, Fe hc-
.llrvo   th-.t It zue$ be canclcded thet it ~88 not the in-
tentim      tf 'rticle    7, ::acti.'ln~), OS xxxled,    to reacve
ocntrol over t!.e rr~endlture of the t.xtb=wk fund from
t,?.c h&.lq~,          ona tv plw~ IL in the kende of the !%to
Eonrd cf' !'duc tla.        Under Secr,lcn a !:f :rtlcle    7 of the
c::-stitut!~?,     3, it \I.* cw:-deC in 1$28, n?ld unP;cr th8
$t.:tutos pcstrd by the I.r~gis.llsturs iri ~ureuonce of -9id
s3andment, the Fcs:d c.f X6ucotl.;n is en ?daiGiPtl:.tiVe
3oord. v4s?se m?:tb:rz nreeprointed by the f?v:rnor.            It
mu~d be CIra~5:c*?l deporttire from rocby.nl?cd ;rinolples
0r cur fcrm ~3 ~~xcrnzwnt to plnce cnntrol            owr 3 l:lrpe
am%nt cf fubllc        !UE+B In tb:s.bz&r     :f scch an odalulatre-
tive bawd, free hzm all control by the Lcclsl?ture,                -Cd
it wuld furlLrr t:e in tiirac t c%xfllct         r-lth tte.~~rcviClons
of Article      3. Lectlcn ,$A, end Xr~~lole 8, :-ectlon 6. of the
Cxistltutlsn,      potod    cbcve.
             Thr:r 1s nc*&lrq in the lCflxua?e of Article             7,
:ectlnn    3, r?dcb n. uld conpel the Csxluelon          t::.t 5,;~ 7tcte
Poard or Educetlon is t.wh~ve unli.dted            control over We
expendltwe      of the textbook fund.        Ir such ccr.struct1::.n were
 -doptcd, It rvld       heve to be brsed on on lmpllcetlcn          from
the r:orle In Article 7, :cotlm           3, ratlwr then \IZ any
c5lrect cxprc33ion t:.ar-eln.      The lan&un;e of the amendment
1s xrelg     t,b,t "lt'ehe.11 ba t&e duty of the Stj:e fcurd
of ?duccti:n      to s ezirloyed     in ‘,50 ..:
                       ‘i:.s.zurl s:,.tute 1nvcl:ed in tbc c&se
 cf f:tnte     ix re!. : 5elctel   vs. Cltixtcn, 263 Xc. 7C1,
 173 Z. :;.     101.9, r:tcre th.: ctotute  dlrectcd the ~chcol
 district      “LO prcvlde f:r m dlpht a.r;tho scWcl.*
            1s the ‘!l~so”rl case jmt c1t.01~. *the cclilrt taxes
 co@nlznnce of tha distinction    bctmeo  n dlrfctlcn    to “prc-
 vlde for an tlcbt wfiths cohocl” find to “r:rzvlde t::c ncc-
 essary fun,!s for (~1 eleht s-nthe schcol,”   3s frllocs:
                                                                               .

       *?rcvli:e f’ol, -- cc elrht a:;nths’ schrcl*,     then
       tmchtbe               Ground f:r tile cznstrtiction
       svlde:.tly     r!vcn to the scctlca     by ttio trlnl
       cwrt.      l’tt since the clwse      rrqulrcs th:!t
       the cictr1c:       *J.r;vlde :::r an clcht .3?:;ths’
       school’,     wa are unoblex       KeF:hst-
       ute can be :aid to h%vo bccn cczpllrd           with,
       under the fr?ots 3n the prtac:;t COFB, unless
       an clzht %nths’ ochocl JP actusl.ly Ix4."
        (:::r!xs?.c   eddad)

               It ~?y be q?ued th:t it Is oeceeacry that ti:a
.%.ate Fnwd vi :.ducsti?n havs cxtrol                 cvcr the ‘.hnnor of
 t%e ex~endltl!re I’f the h6e          tex!.book fund In crd, r thst
 the Pqtlrd of ‘2°C .ti-;n >xsy knOC Gxtictly L;w ml& 3 ::ey
 till  be necex4z-y to be set uzlCc for tkla ,wr!:c:c,                     and
 thrt the ?urpcre cl t!z? az&iz:C.iunt tc furcizh free t,txL-
books to :.ba schwl children cf tt?lo &tllc s1rJz.t t,t tIei
felt63 by ri;e fallu-e         of the Lq!lalltcre          tc ~&.e -de-
 qurts p~~~vl~isr, fcr the calories           ci TCZ!c+“$ l?s~loyeE tc
Furchase err.4 Clptrlbu:c        ti.6 free    t.*x.tbcoks.       Tllc ;r-,ount
wblch :.ss tc tz ?,.it asldf f:,,r ttxtbcoks             CAMr.?nc:--rlly
be detexxircd       b?; .t:ie expendlturas ln tht ;L7st, .!nd un:.cr
Article 2e6c. 7~rn.x** Jnnowted Civil Ftetutr:;,                       the
Eosrd of z2uclitl:n Is given the rl,-ht to set cr:ide 2:. :‘cr
cent In sdditirn         to the xicunt cstl:?sted          bg ihe ‘Itxta
S~p,rintex!r::t,       t2 Sskc cnrc of oze~~~~~:cier~. It la un-
4.cubtrdly trw th%t tbc Lr.&l:..lrturt vrclti ii C-C Lne yor.cr,
by rr:>ltrer:ly      er::l caprlclously     ll;nltlng      r.h- ?:?i.:: rle-
ticn ,“or tcx~bi)oks, tc haqxr sc.rlcurly                tix .yurr.h,asc -Ind
diat?lbutlrn      rf free textbooks to the ~u:lls~l:.                3!e nub-
lit schools cf tMn St.n,a.            It 15 hsrdly thlnkeble,              b:zw-
ever, tbnt t::ls sltuaticn          wruld arlsa as e rractlc31              snt-
tcr.    Iixtl:rr :cre, t!le .Cctitar t!iat ouch situ-tldn               zlc.ht
erloc is cne thrt is lr.hhc~ent in cur form of ~cvercmant.
where n coopF??tl?‘n bctwen cl1 brarxhos cf the Fovernaest
is nocesmry in order thnt the functlona of ‘;hc ~ovcrncxnt
my proceed nqoothly !md eElcient.ly.                   "e csnnct 53eume
th9t the L~@lslaturs of this rtate would be unrssccz:lblo
in the exercise       ?I its por.‘er ever t.bs rx~enditura t-f the
tcrr>ook .i’“nd, ?ny no:e thnn we can astute thst. thr Iica:d
of ?duc3ti:.n *:.x1.: act arbitrarily            or cqyrlcizusly          In “:_klucrtiT.n k-3 cinlIll%Sd aY.ntrol o"Cr t:1c Kq,cc':i'.ure or
the trrtbook funa.       AS We bpe slrra?y polst6d cat, t&r.
auestlon& wtuallr       daci.'ab In the5e ces~.e w:.re Lbrt the
goccrd :f :4ucrtl:n,     um!er,the Conctitutt.;n      ?cd tin:or the
statutes than 13 effect,        .Wd t!ie ultlwto    ;o:.-cr of xikin~
the contmcta fcr the. purcnae or trao trrtbooko 1 a.n6,
vc!zre oath cont.rwts had rccoivtd         tte n~.?rovp.l of the
Eoard or X!u:C~~tl:n. J wit 3r ncnC:ms c-xld be l&u~d
nEoinat the Lurcrlstendent        or :ubllc   Inatructlcn    tc ooa-
Fe1 the Fl'rf'r.cnce     Or *UC& C0nbrcd.S.
           ?irth+r.:o:.e,   w v.lsh to point out ttm at the
the of the 6cciaitna       of ,tho c~ec5 jwt cited. toctix            C
of Xtlole    7 of the Cezmtltut.10:~      r;z~rcsrly   cmiermd     on
the koord cf Iduootlca       the pa-.v:r tr .?lstributs     She rohool
funds to the rrver:!: countlen.         '?hls co:-stltvtI2wl      powrr
h.32 beco t..k?n wcy fro9 the Fwrd ct '~Ar;cntlon by the
amendment to :zsctlr:n C of Artic:e         7, w%?.ichcao sdo?ted o3
kvmb-r    6, 1922.      In 50 fnr aa the lan,yace In th opinions
in these t*o CZCOBis dogeudsnt upim the rrovislo!r                of. Fee-.
tion E ol iuticlr     7 ot tho Constltutlon,~o5         it rend before
its a.naWaent ln 19%        eurh Isqusi-.e      is UQ lonwr. s;plicoblo.
Ecu~vl?r) \ " think it iz or conoid~~nbly wro l~r~+nco
that the Su~rcns Court did not hcwc befora it t&c quostlcn
of the w?r     cf tha Lcglaloture       to cootrol~?be      ex~cndlturc
of the textbook.fund.       Wxler the ctatutcr       vhlch wrb tben
in fbrcr, the Q%:d at ;'duCntloo bed tlia ultri~?te c:xtrol.
cvcr tho xaktilp. cf contractc fo+. the ;turcheso of sohool
bookn, nnd the o.uastlan :'ac not rqirsd zirectly            or in-
!lrcctly,  ns to tho power OC t% Pcerd cr l~duw:tlcn to
 7;ead a Fort 3 tl;a twtbook        find. irdcrczdoztlp       C?. or
 :::ntmr~ to at?tutcs     enacted by tha Legl?lature.
              Z'urt~cr2ol~c. FS 11311 to point out th4t oui
.upre.m Court hvo held that :&eri there ie I? armt of
:ner in the. C-.hnt.ltutlon to m officer          w bov.:d, with-
.ut dsfic.:tlm      @r the amnnr    1;~ vhl~ah it  1s to be oxcr-
ioed, tto !:&i?laturo        nay prescribe    tha ntzlu~T in which
be duty mg be prformd.            t‘yon tl;15 pole. ‘Yr: JlE’.lC6
'wrc-. of tbe Cuyrme Court mid In the C~GF of Astin ~5.
 ult, Color?do aud ':ants FQ rfillro~d C+., L5 Tex. i3C,
 t PWC, 265:
            “.  .’ . In our opinl:n,   howmr.     the szurdca
      conclu~ltr    is, th?t xbare there 15 n Fr.GJt Of
      por*,r in the constitution     to n dsprtxmt     rf
      Covcrmarnt,     *r tc .a ccnatitutirn~l       or 3tSutory
      cfriccr,    ;p tribunal, .without dCfiniIU7 tie am-
      nttr ma I.-a      on or by w:;foh it 1s tC be ezlpri
      clatd    and cnrrled    into    efreut.   the LtSielatUrO
      ztey lagiti-erely     rre!:oribe      masonable rulm bf
      x?:!ch tkls   ?,.*r be dono."
           ?n ~icn: or 311 or the oonsldcr~~ticx           dlsrusrcd
  eve, it, 1s cur oplnlon thut the &*lzlstulc            rstnirS CC+
  01 over the cs~ericltitre of ths Ttrtbwk ?%rA, srid wr-
  cl;ls*ly th:it It can fix the salerim        n=i  ll-lt    the n&3-
  r or @lFiOgC~6 tbst 5ht311 ba p?.id CUt cc :.-‘ii fL5d for
  0 rutchase en? dlrtrlbutl~~n of tv.tbookz.              d noi turn
   E cnnsitcr*~tl-z     r t,ie a~.rqrlot.i~.n   I-w: r.arsod by c-m
  9% Le@alstu:a     t.7 d~tcrmlne 550 Fou::r 0: ttc ZOO d 0r
  trcotlon thwcund~:r tr* sqloy      edditlmlrl    ~:r&oyces.
  J.6th Lapielntuie. Eqular &sion.     sbows,cti bcllrvi, -'
  withcut nny queatlon,  that the Le~lslaturs   lr;tc.ldrdto
  lllit  the YIUBbCrCf eq?lOyese HAoh could be CJ~lOpad
  by   the   Foz!rd of 3W?ctlor       an3   pid     out of   tke    textbook
  find.      The -orovlslons    of   this   n~;ro:rl~tlon     bill olreq
  iisve bee? qwtod       ln ttls     o>:nlcn,    sr.d v:e direct rorticcler
  ettc?lti-n     to thc~ovlslo~       on rss-c   57 or ssiz        bill   th>t
  *cc C.T,%O,'C~S, in qaait.13      those :1st&
                                       tc          Rnd itetized
  above, stnll bo e~ploysd."      2 bellove that ti.lo is nn
  ex~rcx' 1lxitptf.m    by the LsF.islstu?e UFO" the nusbcr of
  aarloyees ::.h.:ch con be hired by the :::stc ?%a:-d sf i:d-
  uo?ti*.n ni;d raid out cf tha textbook furid, thnt such
  ll?l'.stl n Sy the Lekioletura    is cznstitutIwqlV,?r.d th?t
  the SosrC of ::ducnt.l?n wruld not be r;+r;l.itted to Mre od-
  d?tlmsl   c-qloyces   out of thlE fund. zve" tbol;i:t. it
  shcu:C bclicve    that t!w Le~lol.W,u>c Cl0 net nai:e provi-
  810~ TOr a~8ufflCient     number of O~q%OJebS.
                   The oplnlon.hera     expressad    la in wcor4 with
   .the U?V~OUS cpin1011 of thlr ft.pnrta(Wt. being Qlnlon
  .uc. !:-I.%, addrcevsd to !%norable E. E. 3ioi&on,                    Jr.,
    Cimlmm       of tke Ap,yr?prlaticns Coatittes          or tta iiousc
   Ef ?cprcF.r:~t~ttiYco.         Xx c~~cluaicz hrrrs r~:ncbcb $8 Al-
    so in eocerd Vith the concLurlon rtschcd in Cplr~lon 1:o.
   ~356,        eddreaeed to &ncrobls         000. 3:. :.DE;~xx?‘(?.COX:-
. tnlltr        of rublic .icczunte.-      In the lgtter nrln?-a,          r;e
    held that t!ie Rosti of i:&zcntion cz116 use a ;wt of the
    tc-tbco3C fun3 fcr ncc6ssarg trarallEp             CX~GWXC~     to b6 ln-
    ourro4 I.? the ~~rc!~ase sad dlrtrlbutlcn            .tf irae t*:xt-
   books. :'e bellwe           that tht: conclusion t*ers re?ched
   is COCl%C     t.    7t rijll be I:otsd tn::t under the >:ea?lsg
    "r,3ployst?s Of'tA! ?n.rtb?Ck sod Currlculun ':lvlslon               nnd
   T?x*b%k ;.:eroaltory",          tbd Legislature     doas net specify
   sny it*3 fer trsvcllw            oxpe3ess..   .?urt&rmrc,        un:cr
   the headlw         *~%%llable c'chool Yun3 Aid nnd Ie?.tbwk
   ).clriir.ls?.rctI.:n,R t‘e Lr~lrl%ture       znakcs D qn~r*l       cp-
   prc’prlctl-n       to the Poerd, of. 3ucotlm       of ,*sll ln.c?mo
   to. and any bnlwws ln. t5c .~vaflable fchr:l                 'und arA
   the I:$nte .:erttock Fund, aroept (~8 othc.-1%                zrrrrprlctad
   by this Lr,&&turo.             to be crrsadsd end Gatrlb&d            lo
   qcocrCnnos xlth the lews of t&is Stz:.c.                Vn?er .:ztlCle
   2e76 of T:rnon!s z.:nno~ated~Clvil Stxtutea.              it Is pn-
   vldeC thnt necessary expenses of provldinp; free text-
   books shall be raid from the State Tsxtb!?ok 3m~.                     :.nlCs
   fro% the lln-ltrtlcn         on. the number cf amploy~:ss. vzhict
   i-, specifically        mda la a later parwrapb m?rr the
   I)F,ZChraCjne, WE do 3at b6lieY6 that it 10s th6 iIIL6n-
    tion of the La&lslrtura to litit            the UXF6JlditUri Of ECe
   t,~xtboOk fund by the i3oafd cf l?duoati:n.             exCePt +1Lh
   reforcnce       tc the items for tilch speoiflo          u>:r'.:jxiaticoo
   wcx? zsde.         since there was PO Fr6CifiO '?GFr::!Tlcti-n
    far travfling        eqclnsce,   we beli>oc ttfi.k.6       f..~ite .'3.::d
  ,o: :~uontira is nutgmrlzad to sxperd such ?ortii.u of the
    textbook fund grl &y be necessary for trwclir;:~ cX?enEW
JX: ja
            Tubs   opinion   tso   '.csn  oonsl?crcd   fr.   cmri'   cccc,
apprcred,   nod is   rio’r ordered    tiled.